Exhibit 10.3

For the attention of:

LCH.CLEARNET Group Limited

Aldgate House

33 Aldgate High Street

London, EC3N 1EA

United Kingdom

Fax: + 44 (0) 20 7426 7001

And

BANQUE CENTRALE DE COMPENSATION S.A.

(trading as Clearnet)

18, rue du Quatre Septembre

75002 Paris

Paris, 9th June 2011

Re: AMENDED AND RESTATED CLEARING AGREEMENT TERMINATION

Dear Sirs;

Reference is made to the letters dated May 7th, 2010 and May 20th, 2010 serving
notice of termination of the Agreement (defined below) (hereinafter collectively
referred to as the “Letters”).

As stated in the Letters, the termination of the Amended and Restated Clearing
Agreement dated 1st day of October 2003, as amended from time to time, between
the Euronext Market Undertakings, Banque Centrale de Compensation S.A. (trading
as “Clearnet”, and with the commercial name (and herein referred to as)
“LCH.Clearnet S.A.”) and LCH.Clearnet Group Limited (hereinafter referred to as
the “Agreement”) was to due to come into force on November 7th, 2012.

As explained during our meetings, in the context of the forthcoming merger with
Deutsche Börse announced on 15 February 2011, we consider that the extension of
the Agreement would be in the best interest of both our groups and our
respective stakeholders.

This letter agreement is to confirm the mutual understanding of NYSE Euronext,
LCH Clearnet Group Limited and LCH.Clearnet S.A. in connection with the
extension of the Agreement. Accordingly, this letter agreement shall supersede
the Letters, insofar as they relate to the subject matter herein described and
agreed.

As per our discussions, NYSE Euronext, LCH Clearnet S.A. and LCH.Clearnet Group
Limited hereby agree to the following:

1/ Section 8.1 of the Agreement shall be amended and shall forthwith read as
follows: “This Agreement has an initial term of thirty months (the “Initial
Term”) from the date when it takes effect under Article 7, unless terminated
earlier pursuant to Article 8 of this Agreement. Without



--------------------------------------------------------------------------------

prejudice to early termination rights provided for in Article 8 and subject to
the below provisions, at the end of the Initial Term, this Agreement shall
remain in force until December 31, 2013, except that the parties hereby agree
that:

 

  (i) the parties’ rights and obligations under this Agreement in relation to
Transactions in Derivatives will be terminated as of June 30, 2013, and

 

  (ii) the parties’ rights and obligations under this Agreement in relation to
Transactions in Securities will be terminated as of December 31, 2013.”

2/ Section 8.4 of the Agreement shall be amended so that the following
additional provision shall also apply as part of Section 8.4 as a second
paragraph:

“Where (a) any current shareholder of LCH.Clearnet Group Limited holds, directly
or indirectly, alone or in concert with other persons more than [ * ] of the
share capital of LCH.Clearnet Group Limited [ * ], or (b) where any third party
not currently shareholder of LCH.Clearnet Group Limited becomes, directly or
indirectly, shareholder of LCH.Clearnet Group Limited and holds directly or
indirectly, alone or in concert with other persons more than [ * ] of the share
capital of LCH.Clearnet Group Limited [ * ], or (c) LCH.Clearnet Group Limited
comes to hold directly or indirectly (in economic terms) less than [ * ] of the
share capital of any of its Affiliates or [ * ] any of such Affiliates, or
(d) LCH.Clearnet Group Limited or any of its Affiliates becomes subject to any
arrangement which results in the transfer, lease, management lease,
joint-venture or similar transaction of all or a material part of its assets or
activities representing more than [ * ] of the value or revenues of such entity,
the Euronext Market Undertakings may determine, in their sole discretion, to
carry on or to terminate the Agreement and determine the effective termination
date (save that such date may not be before November 7th, 2012). Notwithstanding
the provisions of the first paragraph of this Section 8.4 these rights may be
asserted independently of the first paragraph of this Section 8.4.

For the purpose of the revised Section 8.4:

 

(i) [ * ]; and

 

(ii) “Affiliate” means an entity controlled directly or indirectly by
LCH.Clearnet Group Limited.

The other terms and conditions of the Agreement, as amended from time to time,
remain unchanged. Also please note that capitalized terms used but not defined
in this letter agreement shall have the same meaning set forth in the Agreement.

If the foregoing reflects your understanding in respect of the subject hereof,
please countersign and return to us the enclosed copy of this letter agreement,
whereupon this letter agreement shall constitute an effective agreement between
us, binding upon each of us.

 

* Certain confidential information has been omitted from this document, as
indicated by the notation “[ * ]”. The omitted information has been filed on a
confidential basis with the Securities and Exchange Commission pursuant to a
request for confidential treatment.



--------------------------------------------------------------------------------

This letter agreement shall be construed and interpreted in all respects in
accordance with French law.

Yours Faithfully,

 

/s/ Dominique Cerutti

By:

   Dominique Cerutti

Title:

   President and Deputy CEO

 

/s/ Cees Vermaas

By:

   Cees Vermaas

Title:

   CEO Euronext Amsterdam

 

/s/ Vincent Van Dessel

By:

  Vincent Van Dessel

Title:

  Chairman & CEO Euronext Brussels

 

/s/ Luis Laginha

By:

  Luis Laginha

Title:

  Chairman & CEO Euronext Lisbon

 

/s/ Garry Jones

By:

  Garry Jones

Title:

  Group Executive Vice President & Head of Global Derivatives

ACCEPTED AND AGREED AS OF THE DATE SET FORTH ABOVE

 

    LCH.Clearnet Group Limited        LCH.Clearnet S.A.  

/s/ Jacques Aigran

   

/s/ Christophe Hemon

  By:   Jacques Aigran     By:    Christophe Hemon   Title:   Chairman    
Title:    CEO